Citation Nr: 0304211	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  93-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for osteoarthritis of 
multiple joints, including the ankles, right knee and 
cervical and thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946 and from April 1951 to November 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
originally on appeal from an October 1992 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this rating the 
disability evaluation for arthritis of the left knee was 
confirmed and continued at a 10 percent evaluation.  The 
veteran filed his notice of disagreement in November 1992 and 
perfected his appeal by his VA Form 9, received in February 
1993.  

By a January 1996 rating decision, service connection was 
denied for osteoarthritis of multiple joints, including 
cervical spine, thoracic spine, right knee and both ankles.  
The RO increased the disability evaluation for the left knee 
to 20 percent disabling.  The July 1996 supplemental 
statement of the case, notified the veteran of the grant of 
that benefit.  The veteran indicated his intention to pursue 
the issue of entitlement to service connection for multiple 
joints in his VA Form 9, received in February 1997.  

This case was previously before the Board but was remanded in 
July 1995, June 1996, June 1997 and June 2000 for additional 
development.  In the July 1995 remand, the Board instructed 
the RO that the veteran's claim for compensation may be 
considered a claim for pension.  In its June 1996 remand, the 
Board again directed the RO to take action with respect to 
that issue.  Entitlement to nonservice connected pension was 
denied in a July 1996 rating decision.  The veteran withdrew 
his claim for nonservice connected pension in a statement in 
support of claim, VA Form 21-4138 received in June 1996.  
Correspondence received from the veteran in October 1996, 
also shows that he reported that he had withdrawn the issue 
of entitlement nonservice-connected pension in June 1996.  

In June 2002, the Board undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  Thereafter, in November 2002, the Board 
provided notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  The Board has prepared a 
decision addressing the issues on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected traumatic arthritis of 
the left knee is productive of flexion limited to 90 degrees, 
extension limited to 20 degrees, subjective complaints of 
pain, crepitus, quadriceps atrophy and weakness; the veteran 
has not shown objective evidence of instability, locking or 
swelling.  

3.  The competent medical evidence does not show the veteran 
to have arthritis of multiple joints, including the ankles, 
right knee and cervical and thoracic spine that is related to 
injury, disease or event of his active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
traumatic arthritis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59,  4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2002).  

2.  Arthritis of multiple joints, including the ankles, right 
knee and cervical and thoracic spine was not incurred in or 
aggravated by active service, and the inservice incurrence of 
arthritis may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
October 1992, January 1996 and July 1996 rating decisions, a 
December 1992 statement of the case, April 1993, January 
1996, July 1996, November 1996, December 1996, July 1998, 
December 1999 and December 2000 supplemental statements of 
the case, and Board remands issued in July 1995, June 1996, 
June 1997 and June 2000.  He was specifically told that there 
was no evidence showing that he had left knee disability to 
warrant entitlement to the next higher evaluation of 30 
percent.  In addition, the veteran was informed that the 
evidence did not support a finding that he had arthritis of 
multiple joints associated with injury, disease or event of 
his active service.  In addition, the RO notified him by 
letter dated in May 2001 that he must submit evidence in 
support of his claim, such as statements from doctors who 
treated him for the disabilities at issue.  The Board also 
notified him by letter dated in September 2002 that he needed 
to report for official VA examination that would be scheduled 
by the RO.  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in May 2001, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  In a letter dated in September 2002, 
the veteran was informed of the importance of reporting to a 
VA examination.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the VA medical 
facilities in Miami and Oakland Park, Florida.  In addition, 
VA obtained private treatment reports from P. E. Greenbarg, 
M.D.  

As noted above, in June 2002, the Board undertook additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  The purpose of the development was to afford 
the veteran additional examination to clarify the current 
nature and severity of his service-connected left knee 
disability, to clarify the current diagnosis of arthritis of 
other joints and for an opinion concerning the etiology of 
his arthritis in joints other than the service-connected left 
knee.  The veteran did not report to this examination.  In a 
January 2002 statement, the veteran's representative noted 
that attempts to contact the veteran had been unsuccessful  

When a veteran seeking benefits fails to report for any 
scheduled examinations, VA had no duty to "turn up heaven 
and earth to find [him]."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991).  In 
light of the veteran's failure to keep VA apprised of his 
whereabouts, additional efforts to notify and assist him are 
not warranted.  Nevertheless, in November 2002, the Board 
attempted to provide notice as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

1.  Increased rating-left knee disability.

Contentions

The veteran contends that the clinical record establishes his 
entitlement to a higher rating for his service-connected left 
knee disability.  In his October 1996 statement, the veteran 
directed the VA's attention to reports of treatment from 
Oakland Park and Miami VA facilities in addition to reports 
of private treatment.  He argued that on these bases, he 
believes his claim for a higher rating is supported.  

Factual Background

The veteran's service medical records show that he was 
hospitalized in November 1952 for trauma to the left knee.  
An October 1953 Report of Medical Board shows the veteran's 
knee was aspirated on two occasions and treated with physical 
therapy without cessation of pain and swelling.  In June 
1953, he underwent an arthrotomy of the left knee.  Much of 
the synovia was excised.  In addition, a large area of 
degenerated cartilage was removed from the medial femoral 
condyle.  A loose body was removed from the medial tibial 
plateau.  The November 1953 report of disability discharge 
examination shows a healed arthrotomy scar at the medium 
aspect of the left knee.  Flexion of the knee was limited to 
90 degrees.  The recorded diagnosis was synovitis left knee 
joint post-traumatic chronic, with degenerative arthritis of 
the left knee.  

Service connection was established for a left knee disability 
in an April 1954 rating decision.  A 10 percent rating was 
assigned originally under the provision of 38 C.F.R. § 4.71, 
Diagnostic Code 5010 that pertains to traumatic arthritis.  
In an August 1984 rating decision, a 10 percent was continued 
but the left knee disability was rated under Diagnostic Code 
5257 that pertains to lateral instability and recurrent 
subluxation. 

The veteran underwent VA orthopedic examination in March 
1993.  At that time, the veteran was observed to have a well-
healed scar on the anteromedial portion of the knee on the 
left side that indicated a previous surgery.  Motion in the 
left knee was characterized by a flexion contracture of 25 
degrees with further flexion to 90 degrees.  X-ray 
examination was consistent with moderately severe 
osteoarthritis.  

The veteran underwent VA examination in January 1996 at that 
time, he complained of pain in the left knee.  The objective 
evaluation showed that range of motion in the left knee was -
20 degrees of extension and 90 degrees of flexion.  

In a January 1996 rating decision, the veteran was confirmed 
and continued at a 10 percent rating under Diagnostic Codes 
5010 and 5257.

The veteran was examined by VA again in July 1996.  At that 
time, he reported having pain and a decreased range of motion 
in the right knee.  The physical examination showed a healed 
scar of the anterior knee joint.  There was no fluid in the 
joint.  There was a marked amount of subpatellar crepitus.  
There was no instability in the knee joint.  The veteran was 
not noted to have pain on lateral or medial stressing of the 
joint.  There was no pain on joint line palpation.  The range 
of motion in the knee was 90 degrees of flexion.  The veteran 
was lacking 20 degrees of full extension.  His total range of 
motion from a 20 degree lack of extension was 70 degrees 
attaining a total of 90 degrees of flexion.  No lateral 
instability was manifested.  The examiner opined that the 
veteran's age, pain and activities did cause an increase in 
his symptomatology and that excess fatigability could cause 
more pain within the joint.  

A July 1996 private treatment reports from Dr. Greenbarg 
shows that the veteran had been seen for orthopedic 
consultation due to complaints of knee pain.  As reported, 
the veteran had chronic pain on the left with a limited range 
of motion.  The examination of the left knee showed a 
surgical scar from a prior surgery.  There was some medial 
joint line tenderness.  Active range of motion was 15 to 95 
degrees.  Marked grinding and crepitus were noted.  The 
recorded diagnosis was osteoarthritis.  

In July 1996, the disability rating for traumatic arthritis 
of the left knee was increased from a 10 to a 20 percent 
rating under Diagnostic Codes 5010 and 5257, effective April 
13, 1992, the date of the veteran's claim.  This is the 
veteran's current rating.  

The veteran was examined again in July 2000.  At that time, 
he presented complaints of pain and locking in the left knee 
since surgery performed in his active service.  The physical 
examination showed flexion to 90 degrees.  The veteran lacked 
full extension by about 20 degrees.  There was no fluid or 
instability in the joint.  There was poor quadriceps function 
with quadriceps atrophy.  The veteran had poor heel and toe 
rising.  There was no squatting capability.  There was no 
locking demonstrated objectively.  The recorded diagnosis was 
degenerative arthritis of the left knee with internal 
derangement.  

Law and Regulations

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal.  Ab v. Brown, 6 Vet. App. 35, 38 (1993).  

Arthritis due to trauma and substantiated by X-ray evidence 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With respect to limitation of motion, an evaluation of 20 
percent requires flexion limited to 30 degrees and extension 
limited to 15 degrees.  The next higher evaluation of 30 
percent for limitation of motion requires flexion limited to 
15 degrees or extension to 20 degrees.  38 C.F.R. 4.71a, 
Diagnostic Codes 5260, 5261.  

With respect to recurrent subluxation and lateral 
instability, a 20 percent evaluation is assigned where this 
type of knee impairment is moderate in degree.  The next 
higher evaluation of 30 percent requires severe instability.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Another important matter pertains to the possibility of 
separate ratings for the postoperative scars.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000).  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).  The United States of Appeals for 
Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of the earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. 
 § 4.14.  

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325.  The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions.  But instead, each was separate and distinct in 
nature.  Esteban, supra.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, certain 
prescribed action shall be taken in accordance with 38 C.F.R. 
§ 3.655 (b) or (c) as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  The terms examination and reexamination include 
periods of hospital observation when required by VA.  In the 
case of original or reopened claim, or claim for increase, 
when a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Analysis

The veteran's traumatic arthritis of the left knee is 
currently productive of flexion limited to 90 degrees.  In 
addition, the veteran has been noted to lack 20 degrees of 
full extension.  The veteran is informed that normal range of 
motion in the knee is from zero degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  On the 
basis of 20 degrees less than full extension, the veteran is 
entitled to a 30 percent rating for limitation of motion in 
his service-connected left knee disability.  

The Board notes that recent medical examinations have ruled 
out the presence of lateral instability or recurrent 
subluxation.  The presence of severe disability has not been 
demonstrated to establish entitlement to a higher rating 
under Diagnostic Code 5257.  

Moreover, while the clinical record shows that the veteran 
has reported pain in the left knee the medical evidence does 
not show the presence of such factors as weakened or abnormal 
movement, excess fatigability; incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  

Furthermore, in the veteran's case, there is no evidence that 
the veteran currently has tender or otherwise symptomatic 
postoperative scar from the knee surgery conducted during his 
active service.  Accordingly, a separate evaluation on that 
basis is not supported by the record.  See Esteban, supra.  

Finally, the Board finds that the schedular evaluations in 
this case are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for his service-connected 
knee disability and is not shown to require the frequency of 
therapeutic care that would unduly disrupt his activities of 
daily living.  Moreover, he has not shown that his service-
connected knee disability is productive of marked 
interference with his ability to work.  Although significant 
impairment of the veteran's vocational activities could be 
anticipated by the service-connected left knee disability, 
the veteran is advised that the current evaluation is a 
recognition of the industrial impairment currently 
demonstrated.  See 38 C.F.R. § 4.1.  Accordingly, 
consideration of a higher evaluation on extraschedular 
grounds is not warranted at this time.  

2.  Service Connection-arthritis of multiple joints.

Contentions

The veteran contends that arthritis of multiple joints had 
its origin in his active service.  In his October 1996 
statement, the veteran directed the RO's attention to reports 
of treatment from Oakland Park and Miami VA facilities in 
addition to private treatment reports that he believes 
support his claim.  

Factual Background

The veterans service medical records make no reference to 
osteoarthritis of the ankles, right knee, cervical spine or 
thoracic spine.  The medical examination for physical 
disability discharge, conducted in November 1953 makes no 
reference to arthritis, except with respect to post-traumatic 
arthritis of the left knee for which service connection has 
already been established.  

Reports of VA inpatient and outpatient treatment show that 
the veteran was provided treatment for psoriatic arthritis as 
early as January 1981.  The January 1981 abbreviated medical 
report shows that the veteran had a 26-year history of 
psoriasis and psoriatic arthritis.  

He was hospitalized at a VA medical facility in April 1983.  
At that time, it was noted that he had a history of psoriasis 
for 40 years and had developed a slight psoriatic arthritis.  
The veteran underwent VA examination in April 1983.  At that 
time, he was found to have "[p]ost-traumatic arthritis 
involving both knees", but was not found to have arthritis 
of the ankles, cervical spine or thoracic spine.  

Hypertrophic spurring in the right knee was noted on X-ray 
examination conducted in February 1984.  Arthritic changes 
were noted on the July 1984 X-ray examination of both knees 
and ankles.  Deceased range of motion and tenderness in the 
elbows, knees, ankles and cervical spine were noted on 
arthritis examination conducted in September 1984.  

The veteran underwent VA orthopedic examination in March 
1993.  At that time, he reported having problems with the 
right knee for at least the previous 15 years.  He reported 
that the knee gave way, clicked, popped and swelled.  X-ray 
examination was consistent with osteoarthritis of the right 
knee.  

The veteran underwent VA examination in July 2000.  This 
examination confirmed the diagnosis of arthritis in the right 
knee, and this diagnosis was confirmed by X-ray examination.  
The veteran was diagnosed with arthritis of the left ankle in 
the July 2000 examination as well.  However, this diagnosis 
was not supported by X-ray examination.  In the October 2000 
addendum, the examiner expressed the medical opinion that the 
etiology of the veteran's arthritis of multiple joints is 
most probably a systemic osteoarthritic degenerative 
condition.  The examiner indicated that the reason that the 
veteran had this condition could not be determined.  

Law and Regulations

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, osteoarthritis is presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  



Analysis

The clinical record shows that the veteran currently has 
osteoarthritis in the right knee.  The veteran is advised 
that there is no current evidence of arthritis involving the 
ankles, the cervical spine or the thoracic spine.  

Moreover, the clinical service medical records do not show 
evidence of osteoarthritis of the ankles, right knee, 
cervical spine or thoracic spine.  Instead, the first 
documented evidence of any type of arthritis, other than that 
pertaining to the service-connected left knee, is recorded in 
treatment records dated from the early 1980s when the veteran 
was found to have psoriatic arthritis.  This condition was 
found too remote from service to be associated therewith, 
either directly or on the basis of a statutory presumption.  

Moreover, there is no competent medical evidence establishing 
a nexus between the veteran's osteoarthritis and injury, 
disease or event noted during the veteran's active service.  
While the veteran's contentions regarding the etiology of his 
arthritis has been reviewed, he is advised that his 
statements are probative only to the extent that a lay person 
can discuss personal experiences.  But, generally, lay 
testimony cannot provide medical evidence because lay persons 
lack the competence to offer medical opinions.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In view of the 
foregoing, the preponderance of the evidence is against the 
claim for service connection for arthritis of multiple 
joints, including the ankles, right knee, cervical spine and 
thoracic spine.  


ORDER

An increased rating of 30 percent for arthritis of the left 
knee is granted, subject to regulations applicable to the 
payment of monetary awards.  

Service connection for arthritis of multiple joints, 
including the ankles, right knee, cervical and thoracic spine 
is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

